SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

15
CA 12-01473
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND SCONIERS, JJ.


WILLIAM JOSEPH DEANGELIS AND KAREN DEANGELIS,
PLAINTIFFS-RESPONDENTS,

                     V                            MEMORANDUM AND ORDER

MARTENS FARMS, LLC, DEFENDANT-RESPONDENT,
AND KRISTIE E. MARION, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


BARTH SULLIVAN BEHR, SYRACUSE (DAVID WALSH OF COUNSEL), FOR
DEFENDANT-APPELLANT.

SUGARMAN LAW FIRM, LLP, SYRACUSE (ESAM AHMAD ELBADAWI OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.

GOLDBERG SEGALLA LLP, SYRACUSE (KENNETH M. ALWEIS OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Cayuga County (Mark H.
Fandrich, A.J.), entered May 23, 2012. The order bifurcated the
trial.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: In this negligence action in which plaintiffs seek
damages for injuries allegedly sustained by plaintiff William Joseph
DeAngelis in a motor vehicle accident, Supreme Court did not abuse its
discretion in granting the motion of defendant Martens Farms, LLC
(Martens) to bifurcate the trial. Although issues of liability and
damages in a negligence action generally “are distinct and severable
and should be tried separately” (Iglesias v Brown, 59 AD3d 992, 993;
see 22 NYCRR 202.42 [a]), an exception to that rule arises where the
plaintiff’s injuries have “an important bearing” on the issue of
liability (Parmar v Skinner, 154 AD2d 444, 445; see Kotarski v Kotecki
& Sons, 239 AD2d 909, 910). Notably, plaintiffs supported the motion
while defendant Kristie E. Marion opposed bifurcation. In opposing
the motion, however, Marion failed to establish the need to depart
from the general rule (see Hrusa v Bogdan, 278 AD2d 947, 947;
Armstrong v Adelman Automotive Parts Distrib. Corp., 176 AD2d 773,
773-774; see also Fetterman v Evans, 204 AD2d 888, 889-890).

Entered:   March 15, 2013                       Frances E. Cafarell
                                                Clerk of the Court